   Case 5:20-cv-00034-JLS-GJS Document 18 Filed 08/31/20 Page 1 of 2 Page ID #:53

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES - GENERAL
 Case           5:20-cv-0034-JLS (GJS)                                  Date     August 31, 2020
 No.
 Title          Andrew Edmund Armbrister v. C/O Sandoval



 Present:                  Hon. Gail J. Standish, United States Magistrate Judge
                    E. Carson                                              N/A
                  Deputy Clerk                                   Court Reporter / Recorder
          Attorneys Present for Plaintiff:                Attorneys Present for Defendants:
                   None present                                         None present

 Proceedings:           (IN CHAMBERS) Order to Show Cause Re: Possible Dismissal
                        Under Rule 4(m) and Rule 41(b)

       On January 7, 2020, Plaintiff filed a Complaint pursuant to 42 U.S.C. § 1983
alleging an Eighth Amendment Failure to Protect claim against Defendant Sandoval, a
Correctional Officer at the California Rehabilitation Center (“CRC”) in Norco,
California.

      On January 14, 2020, this Court issued an order directing service of process on
defendant by the United States Marshal. [Dkt. 9.] The Court cautioned Plaintiff that he
must provide sufficient information to allow the United States Marshal to identify and
serve Defendant. The Order also informed Plaintiff that service had to be completed
within 90 days pursuant to Federal Rule of Civil Procedure 4(m). [Dkt. 9].

       On June 9, 2020, the U.S. Marshal Service filed a process return showing
unsuccessful service of the Complaint on C/O Sandoval. [Dkt. 15.] According to CRC
Litigation Coordinator, Jennifer Stone, CRC “has multiple employees with the same title
and last name as” C/O Sandoval. [Dkt. 15 at 2.] As a result, the U.S. Marshal could not
identify and serve the defendant.

      In light of CRC’s inability to identify the Defendant without further information,
the Court ordered Plaintiff to provide additional information to enable identification of


                                                                                    Initials of preparer _efc___
CV-90 (10/08)                          CIVIL MINUTES - GENERAL                                      Page 1 of 2
   Case 5:20-cv-00034-JLS-GJS Document 18 Filed 08/31/20 Page 2 of 2 Page ID #:54

                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES - GENERAL
 Case           5:20-cv-0034-JLS (GJS)                          Date    August 31, 2020
 No.
 Title          Andrew Edmund Armbrister v. C/O Sandoval

and service of process on C/O Sandoval by August 7, 2020. To date, Plaintiff has not
provided additional information or otherwise responded to the Court’s order.

       It is Plaintiff’s burden to provide sufficient information to the enable the U.S.
Marshal to serve defendant Sandoval. See Puett v. Blandford, 912 F.2d 270, 274-275
(9th Cir. 1990) (when advised of a problem in accomplishing service, a pro se litigant
proceeding in forma pauperis must “attempt to remedy any apparent service defects of
which [he] has knowledge.”) Plaintiff has not done so, despite being notified of the
defective service when he was served with a copy of the unexecuted process return in
June. He has not requested an extension of time to serve defendant Sandoval or taken any
other steps to remedy this service defect, or otherwise prosecute this case.

       Accordingly, Plaintiff is ORDERED TO SHOW CAUSE why this action should
not be dismissed due to his failure to effect service of process within the Rule 4(m)
deadline. If Plaintiff wishes this action to proceed, then by no later than September 14,
2020, he shall file a response to this Order, in which he must: (1) provide additional
information to enable identification of and service of process on C/O Sandoval, including
any available identifying information such as first name, employee number, a physical
description (gender, ethnicity), date and time the officer was on duty, and location within
the facility where the officer was on duty; (2) request an extension of the Rule 4(m)
period; (3) explain why he has not timely effected service of process; and (4) set forth
good cause for his noncompliance with Rule 4(m) and this Court’s Initial Order. Absent
a timely response establishing good cause, this action may be dismissed under Rule 4(m).

       Plaintiff is further cautioned that failure to comply with this order may result
in a recommendation that the action be dismissed pursuant to Federal Rule of Civil
Procedure 41(b).

         IT IS SO ORDERED.




                                                                           Initials of preparer _efc___
CV-90 (10/08)                        CIVIL MINUTES - GENERAL                               Page 2 of 2
